Name: COMMISSION REGULATION (EC) No 392/95 of 24 February 1995 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: political geography;  plant product;  trade policy;  foodstuff;  trade; NA
 Date Published: nan

 No L 43/ 18 EN Official Journal of the European Communities 25. 2. 95 COMMISSION REGULATION (EC) No 392/95 of 24 February 1995 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 1 0 000 tonnes of common wheat flour intended for Tajikistan and Kyrgyzstan ; Whereas, in view of the present difficulties in these re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committee,  2 500 tonnes with effect from 24 March 1995 (Taji ­ kistan),  2 500 tonnes with effect from 24 March 1 995 (Kyrgyz ­ stan),  2 500 tonnes with effect from 30 March 1995 (Taji ­ kistan),  2 500 tonnes with effect from 30 March 1995 (Kyrgyz ­ stan). The stations will be definitively designated at the time of the award of the supply. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi, 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 6 March 1995 at 12 noon (Brussels time). In the case of non-acceptance of offers on 6 March 1995, a second closing date for the lodgement of offers shall be 16 March at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days . 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ) and shall specify the prices required from each of the geographical regions set out in Annex IV. 3 . Point (c) of Article 12 ( 1 ) of Regulation (EC) No 2065/94 is not applicable. 4. The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 for the flour is fixed at ECU 25 per tonne. 5. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 340 per tonne. 6. The securities referred to in paragraphs 4 and 5 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 1 0 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in par ­ ticular Article 2 thereof. 2. The supply costs shall relate to the take-over of the flour free on board stowed on railway wagons, and the transport to the places of destination and within the time limits indicated in Annex I. The successful tenderer must ensure that the entire railway transport is effected in indi ­ visible 'block trains'. 3 . The flour will be made available for loading in a Community railway station in the following manner : (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10 . 1994, p. 2. (') OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p . 15. 25. 2. 95 lEN Official Journal of the European Communities No L 43/ 19 places and by the authorities referred to in Annex II, on the basis of the model in Annex III. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the railway station of take-over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1995. For the Commission Franz FISCHLER Member of the Commission No L 43/20 Ã Ã Ã  Official Journal of the European Communities 25. 2. 95 ANNEX I Packed on pallets of 1,05 tonnes, shrink wrapped and strapped. Tajikistan :  5 000 tonnes of common wheat flour from a Community railway station . Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Sari -Assia : 2 500 tonnes on 24 April 1995. Amuzang (via Termes) : 2 500 tonnes on 30 April 1995. Kyrgyzstan :  5 000 tonnes of common wheat flour from a Community railway station . Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Kara-Su : 2 500 tonnes on 24 April 1995. Kara-Su : 2 500 tonnes on 30 April 1995. ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Sari-Assia and Amuzang  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unlo ­ ading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible . 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Dunshanbe, Ul . Bochtar No 37. (b) Place of take-over in Kyrgyzstan : 1 . Kara-Su  Goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after un ­ loading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Humanitarian Aid Commission, 72003 Bishkek, Dom Pravitelstva. 25. 2. 95 \ W1 Official Journal of the European Communities No L 43/21 ANNEX III Regulation (EC) No 392/95 FLOUR Take-over certificate on the arrival of the rail-wagons in Tajikistan and Kyrgyzstan I , the undersigned . (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Wagon numbers Seal numbers Departure Quantities Arrival (signature) Departure Arrival (signature or remarks (')) Quantities (2) 1 I 2 I I I 3 4 I I I 5 6 7 8 I 9 I 10 I I \ I \ (') If on arrival, the seals are not in order, instead of the signature insert 'to be checked . (2) To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 25. 2. 95No L 43/22 MEN Official Journal of the European Communities ANNEX IV Geographical regions Total price Price per tonne gross Tajikistan Kyrgyzstan 1 . France 2. Italy/Greece 3 . Sweden/Finland 4. Germany/Austria/Benelux/Denmark 5. Ireland/United Kingdom 6. Spain/Portugal